UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code: 952.767.2920 Date of fiscal year end: December 31, 2011 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. LoCorr Managed Futures Strategy Fund (the “Fund”) did not vote any proxies during the period from the Fund’s inception, March 22, 2011, through June 30, 2011. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) LoCorr Investment Trust By (Signature and Title)* /s/ Kevin Kinzie Kevin Kinzie, President Date 7/1/11 * Print the name and title of each signing officer under his or her signature.
